Exhibit 10.8.e

ELEVENTH AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan (the “Plan”);

WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects; and

WHEREAS, this Eleventh Amendment shall supersede the provisions of the Plan to
the extent those provisions are inconsistent with the provisions of the
amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows:

1. Effective for Plan Years beginning on or after January 1, 2009, the
definition of “Compensation” contained in Article I of the Plan is hereby
amended to add the following sentence to the end thereto:

Notwithstanding anything herein to the contrary, Compensation shall include
differential wage payments as described in Section 2.6.7 of the Plan.

2. Effective January 1, 2008, the definition of “Eligible Retirement Plan”
contained in Article I of the Plan is hereby amended by adding the following to
the end thereto:

For distributions made on or after January 1, 2008, an Eligible Retirement Plan
shall also include a Roth IRA defined in Section 408A(b) of the Code.

3. Effective January 1, 2007, the definition of “Eligible Rollover Distribution”
contained in Article I of the Plan is hereby amended by adding the following to
the end thereto:

Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2007, a Participant may also elect to make a
direct rollover of after-tax employee contributions to a qualified plan or a
403(b) plan that agrees to separately account for such amounts.

4. Effective January 1, 2009, unless an earlier date is specifically set forth
below, Section 2.6 of the Plan is hereby amended by adding new subsections
2.6.7, 2.6.8, and 2.6.9, which shall read as follows:

2.6.7. An individual receiving a differential wage payment, as defined by
Section 3401(h)(2) of the Code, is treated as an Employee of the Participating
Employer making the payment and the differential wage payment is treated as
Compensation under the Plan.



--------------------------------------------------------------------------------

The Plan is not treated as failing to meet the requirements of any provision
described in Section 414(u)(1)(C) of the Code due to any contribution or benefit
which is based on the differential wage payment provided that all Employees of
the Participating Employer are entitled to receive differential wage payments,
and to make contributions based on such payments, on reasonably equivalent
terms.

2.6.8. For purposes of Section 401(k)(2)(B)(i)(I) of the Code, an individual is
treated as having been severed from employment during any period in which the
individual is performing service in the uniformed services, as described in
Section 3401(h)(2)(A) of the Code. If an individual elects to receive a
distribution by reason of severance from employment pursuant to this
Section 2.6.8, the individual may not make a Pre-Tax Contribution or an
After-Tax Contribution during the 6-month period beginning on the date of the
distribution.

2.6.9. In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in
Section 414(u) of the Code), the survivors of the Participant are entitled to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.

5. Effective for Plan years beginning on or after January 1, 2008,
Section 3.11.2 of the Plan is hereby amended by adding the following to the end
thereto:

Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Pre-Tax
Contributions for the period after the close of the Plan Year in which the
Excess Pre-Tax Contributions occurred, prior to the date of distribution.

6. Effective for Plan years beginning on or after January 1, 2008,
Section 3.12.7 of the Plan is hereby amended by adding the following sentence
immediately following the sixth sentence:

Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Contributions for
the period after the close of the Plan Year in which the Excess Contributions
occurred, prior to the date of distribution.



--------------------------------------------------------------------------------

7. Effective for Plan years beginning on or after January 1, 2008,
Section 3.13.7 of the Plan is hereby amended by adding the following sentence
immediately following the fourth sentence:

Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Aggregate
Contributions for the period after the close of the Plan Year in which the
Excess Aggregate Contributions occurred, prior to the date of distribution.

8. Effective for Plan years beginning on or after January 1, 2007, Section 10.3
of the Plan is hereby amended by adding new Subsection 10.3.3 which shall read
as follows:

10.3.3 Diversification of Employer Securities. Effective for Plan Years
beginning on or after January 1, 2007, if any portion of a Participant’s Account
is invested in publicly-traded Company securities, the Participant may elect to
direct the Plan to divest such portion of his or her account of any such
securities, and to reinvest an equivalent amount in other investment options
which satisfy the requirements of this Section 10.3.3.

Other investment options for purposes of this Section 10.3.3 must include no
less than three (3) investment options, other than Company securities, to which
the Participant may redirect contributions invested in Company securities. Each
such option must be diversified and have materially different risk and return
characteristics. The Plan must permit divestment and reinvestment opportunities
at least quarterly. Except as provided in applicable Treasury regulations, the
Plan may not impose restrictions or conditions on the investment of Company
securities which the Plan does not impose on the investment of other Plan
assets, other than restrictions or conditions imposed by applicable securities
laws or IRS guidance.

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 22nd day of December, 2009.

 

FMC Technologies, Inc. By:   /s/ Maryann T. Seaman Its:   Vice-President,
Administration